DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 9/16/2022.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Response to Arguments
Applicants’ prior art arguments have been fully considered but they are not persuasive.
Applicants argue that Anderson does not make predictions because it merely analyzes past events (page 13).  Examiner respectfully disagrees.  Anderson expressly states “The present invention relates … particularly to webpage design and optimization based on flexible web analytics” (paragraph 0001 lines 1-3) and “the goal of A/B testing is to identify changes to web pages that increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement)” (paragraph 0004 lines 8-10).  It is not possible to “increase or maximize” the past.  “Optimization” is inherently a prediction that past trends will continue.  Analyzing past events is a necessary step in predicting the future.  Anderson predicts future outcomes to “increase or maximize” on the assumption that the past trends will continue.
Applicants argue that Anderson does not describe an “analytics engine” (page 13).  Examiner respectfully disagrees.  The claims do not impose any particular limits on what qualifies as an analytics engine other than its ability to perform the recited functions.  Identity of terminology is not required.
Applicants argue that “neither Underwood nor Anderson describe personalization rules generated from audience information and predicted interaction probabilities, let alone determining a variation of a webpage design element using such personalization rules” (page 14).  Examiner respectfully disagrees.  The claims do not impose any particular limits on what qualifies as personalization rules other than their ability to perform the recited functions.  Identity of terminology is not required.  As cited below, Anderson teaches audience information (“user characteristics,” paragraph 0024).  As described above, Anderson teaches predicted interaction probabilities and using them to determine design variations.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Underwood et al. (US 2017/0103050 A9, hereinafter Underwood) in view of Anderson et al. (US 2016/0077672 A1, hereinafter Anderson).

As to independent claim 1, Underwood teaches a computer-implemented method for generating and providing personalized webpage interfaces, the computer-implemented method comprising:
determining, utilizing an audience manager, audience information for a user (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added) associated with a client device requesting a storefront webpage (“a business can advertise its products or services, accept orders for its products and services, receive various inquiries and other information from the general public, and in many other ways increase the ability to provide information to the public through the Web,” paragraph 0004 lines 1-5);
determining, utilizing an analytics engine based on historical touchpoint data associated with the user, variations of a webpage presented within the storefront webpage (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
generating, from the audience information, personalization rules for customizing the webpage design element as presented to the user via the client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
generating, in response to the client device requesting the storefront webpage, a personalized storefront webpage (“In addition to creating a ‘virtual storefront’ web site on the web, the Definer may be used to design a web site that provides a single URL access for site management of the ‘storefront’ web site and all other aspects of web surfing, including personal content of individual end users,” paragraph 0051 lines 3-8) tailored to the user in accordance with the personalization rules (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added); and
providing the personalized storefront webpage for display on the client device (“In addition to creating a ‘virtual storefront’ web site on the web, the Definer may be used to design a web site that provides a single URL access for site management of the ‘storefront’ web site and all other aspects of web surfing, including personal content of individual end users,” paragraph 0051 lines 3-8).
Underwood does not appear to expressly teach a method comprising:
determining, utilizing an analytics engine based on historical touchpoint data associated with the user, predicted interaction probabilities from the user for a plurality of variations of a webpage design element presented within the storefront webpage;
generating, from the audience information and the predicted interaction probabilities, personalization rules for customizing the webpage design element as presented to the user via the client device;
determining at deployment of the storefront webpage for display on the client device, based on the personalization rules for customizing the webpage design element for the user, a first variation of the webpage design element from among the plurality of variations that is more likely to prompt interaction by the user than a second variation of the webpage design element; and
generating at deployment of the storefront webpage for display on the client device, a webpage by depicting the webpage design element reflecting the first variation.
Anderson teaches a method comprising:
determining, utilizing an analytics engine (“Analyzing program 110 may be a web analytics tool or other analytics software that operates to retrieve user characteristics and collect and store data about users visiting a webpage, such as webpage 100. In general, analyzing program 110 may be any analytics, or web analytics, program capable of collecting, analyzing, and/or reporting data related to user characteristics and usage of a webpage, such as webpage 100,” paragraph 0024 lines 1-4) based on historical touchpoint data associated with the user (“In some embodiments, analyzing program 110 performs an analysis of webpage 100, and monitors and collects information based on user characteristics, such as device type, IP location, previous websites visited (web browsing history), and cookies. In some embodiments, analyzing program 110 performs an external, or off-site, analysis of webpage 100, and collects information related to hyper-text markup language (HTML) pages loaded, data accessed, widgets used, or other information. Typically, external analysis is used to provide analysis for websites that are designed to request one page at a time from the server. In some embodiments, analyzing program 110 performs an internal, or on-site, analysis of webpage 100, and collects information, such as: user idle time, mouse clicks on webpage 100, items or objects used on webpage 100, cursor location, cursor hovering, or other information. In some embodiments, analyzing program 110 performs both internal and external analysis functions,” paragraph 0024 lines 8-25), predicted interaction probabilities from the user (“increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement),” paragraph 0004 lines 9-10) for a plurality of variations of a webpage design element presented within the storefront webpage (“testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 19-20);
generating, from the audience information and the predicted interaction probabilities, personalization rules for customizing the webpage design element as presented to the user via the client device (“increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement),” paragraph 0004 lines 9-10);
determining at deployment of the storefront webpage for display on the client device, based on the personalization rules for customizing the webpage design element for the user (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5), a first variation of the webpage design element from among the plurality of variations (“testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 19-20) that is more likely to prompt interaction by the user than a second variation of the webpage design element (“increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement),” paragraph 0004 lines 9-10); and
generating at deployment of the storefront webpage for display on the client device, in response to the client device requesting the storefront webpage, a personalized storefront webpage tailored to the user by depicting the webpage design element reflecting the first variation in accordance with the personalization rules (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage generation of Underwood to comprise the design elements of Anderson.  One would have been motivated to make such a combination to “increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement)” (paragraph 0004 lines 9-10).

As to dependent claim 2, the rejection of claim 1 is incorporated.  Underwood/Anderson further teaches a method wherein determining the audience information comprises utilizing the audience manager to assign an audience identification to the user of the client device based on one or more of demographic information, interests, or geographic information associated with the user (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” Underwood paragraph 0051 lines 8-11, emphasis added).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Underwood/Anderson further teaches a method wherein generating the personalization rules for the user comprises mapping the audience information for the user to webpage design elements (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20) that users associated with the audience information find appealing (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” Anderson paragraph 0043 lines 1-5).

As to dependent claim 5, the rejection of claim 1 is incorporated.  Underwood/Anderson further teaches a method comprising generating a second personalized storefront webpage for a second client device requesting the storefront webpage by tailoring the webpage design element to reflect a second variation specific to personalization rules associated with a second user associated with the second client device (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” Anderson paragraph 0043 lines 1-5 – a different user would have different user characteristics and usage and analytics information).

As to dependent claim 7, the rejection of claim 1 is incorporated.  Underwood/Anderson further teaches a method comprising determining that the client device is requesting the storefront webpage by receiving an indication of user input via the client device to view the storefront webpage (“a web site that users can visit,” Underwood paragraph 0005 lines 2-3).

Claims 4, 6, and 8-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Underwood in view of Anderson and Zheng et al. (US 2016/0259840 A1, hereinafter Zheng).

As to dependent claim 4, the rejection of claim 1 is incorporated.
Underwood/Anderson does not appear to expressly teach a method wherein determining the first variation of the webpage design element comprises determining, from the personalization rules, a visual customization to apply to an individual component of the storefront webpage at deployment in response to the client device requesting the storefront webpage.
Zheng teaches a method wherein determining the first variation of the webpage design element comprises determining, from the personalization rules, a visual customization to apply to an individual component of the storefront webpage at deployment in response to the client device requesting the storefront webpage (“The UI personalization technique may include, for a current online session, processing user-related data and context-related data to determine the UI element(s) and their attribute value(s) to be used for presentation of the online content during the current session,” abstract lines 3-7).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the personalization of Underwood/Anderson to comprise the personalization of Zheng.  One would have been motivated to make such a combination “to effectively optimize the user interface for a certain user such that the user has an improved personalized interaction with and, hence, provides a higher response rate (e.g., in terms of ad clicks, etc.) to the content and/or ads” (Zheng paragraph 0005 lines 1-4).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Underwood/Anderson does not appear to expressly teach a method wherein generating the personalized storefront webpage comprises modifying an appearance of the webpage design element within the storefront webpage according to the first variation and modifying an appearance of a second webpage design element within the storefront webpage according to a second variation based on the personalization rules.
Zheng teaches a method wherein generating the personalized storefront webpage comprises modifying an appearance of the webpage design element within the storefront webpage according to the first variation and modifying an appearance of a second webpage design element within the storefront webpage according to a second variation based on the personalization rules (“The UI personalization technique may include, for a current online session, processing user-related data and context-related data to determine the UI element(s) and their attribute value(s) to be used for presentation of the online content during the current session,” abstract lines 3-7 – note “element(s)” optionally plural).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the personalization of Underwood/Anderson to comprise the personalization of Zheng.  One would have been motivated to make such a combination “to effectively optimize the user interface for a certain user such that the user has an improved personalized interaction with and, hence, provides a higher response rate (e.g., in terms of ad clicks, etc.) to the content and/or ads” (Zheng paragraph 0005 lines 1-4).

As to independent claim 8, Underwood teaches a non-transitory computer readable medium (“physical computing storage device,” claim 15 line 3) comprising instructions that, when executed by at least one processor, cause a computing device to:
determine, utilizing an audience manager, audience information for a user associated with a client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
determining, utilizing an analytics engine based on historical touchpoint data associated with the user, variations of a webpage presented within the storefront webpage (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
generate, from the audience information, personalization rules for customizing the webpage design element as presented to the user via the client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
receive an indication of user input via the client device (“a web site that users can visit,” paragraph 0005 lines 2-3) to view a storefront webpage (“In addition to creating a ‘virtual storefront’ web site on the web, the Definer may be used to design a web site that provides a single URL access for site management of the ‘storefront’ web site and all other aspects of web surfing, including personal content of individual end users,” paragraph 0051 lines 3-8) comprising one or more webpage design elements from among a plurality of webpage design elements (“The Web Definer performs this function by collecting all essential elements of a web site and then simply allows the business owner to arrange, color, and combine these essential elements in an almost infinite number of ways. Thus, the Web Definer acts as a ‘web kaleidoscope’ wherein by a user simply pressing various buttons or making other simple choices, the elements of a user’s web site rearrange themselves in accordance with various parameters until a desired effect is obtained,” paragraph 0030 lines 12-21); and
in response to the indication of the user input (“a web site that users can visit,” paragraph 0005 lines 2-3), automatically generate a personalized storefront webpage tailored for display on the client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added).
Underwood does not appear to expressly teach a medium comprising instructions to generate by:
determining, utilizing an analytics engine based on historical touchpoint data associated with the user, predicted interaction probabilities from the user for a plurality of variations of a webpage design element presented within the storefront webpage;
generating, from the audience information and the predicted interaction probabilities, personalization rules for customizing the webpage design element as presented to the user via the client device;
determining at deployment of the storefront webpage for display on the client device, from the personalization rules for customizing the webpage design element for the user, a webpage design element from among the plurality of webpage design elements to include as part of the personalized storefront webpage;
determining at deployment of the storefront webpage for display on the client device, based on the personalization rules for the user for customizing the webpage design element for the user, a first variation of the webpage design element from among the plurality of variations that is more likely to prompt interaction by the user than a second variation of the webpage design element; and
including the modified webpage design element within the personalized storefront webpage for display on the client device.
Anderson teaches a medium comprising instructions to generate by:
determining, utilizing an analytics engine (“Analyzing program 110 may be a web analytics tool or other analytics software that operates to retrieve user characteristics and collect and store data about users visiting a webpage, such as webpage 100. In general, analyzing program 110 may be any analytics, or web analytics, program capable of collecting, analyzing, and/or reporting data related to user characteristics and usage of a webpage, such as webpage 100,” paragraph 0024 lines 1-4) based on historical touchpoint data associated with the user (“In some embodiments, analyzing program 110 performs an analysis of webpage 100, and monitors and collects information based on user characteristics, such as device type, IP location, previous websites visited (web browsing history), and cookies. In some embodiments, analyzing program 110 performs an external, or off-site, analysis of webpage 100, and collects information related to hyper-text markup language (HTML) pages loaded, data accessed, widgets used, or other information. Typically, external analysis is used to provide analysis for websites that are designed to request one page at a time from the server. In some embodiments, analyzing program 110 performs an internal, or on-site, analysis of webpage 100, and collects information, such as: user idle time, mouse clicks on webpage 100, items or objects used on webpage 100, cursor location, cursor hovering, or other information. In some embodiments, analyzing program 110 performs both internal and external analysis functions,” paragraph 0024 lines 8-25), predicted interaction probabilities from the user (“increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement),” paragraph 0004 lines 9-10) for a plurality of variations of a webpage design element presented within the storefront webpage (“testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 19-20);
generating, from the audience information and the predicted interaction probabilities, personalization rules for customizing the webpage design element as presented to the user via the client device (“increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement),” paragraph 0004 lines 9-10);
determining at deployment of the storefront webpage for display on the client device, from the personalization rules for the user for customizing the webpage design element for the user (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5), a webpage design element from among the plurality of webpage design elements to include as part of the personalized storefront webpage (“testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 19-20);
determining at deployment of the storefront webpage for display on the client device, based on the personalization rules for customizing the webpage design element for the user (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5), a first variation of the webpage design element from among the plurality of variations (“testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 19-20) that is more likely to prompt interaction by the user than a second variation of the webpage design element (“increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement),” paragraph 0004 lines 9-10); and
including the modified webpage design element within the personalized storefront webpage for display on the client device (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage generation of Underwood to comprise the design elements of Anderson.  One would have been motivated to make such a combination to “increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement)” (Anderson paragraph 0004 lines 9-10).
Underwood/Anderson does not appear to expressly teach a medium comprising instructions to generate by:
modifying the webpage design element at deployment of the storefront webpage to reflect the first variation according to the personalization rules.
Zheng teaches a medium comprising instructions to generate by:
modifying the webpage design element at deployment of the storefront webpage to reflect the first variation according to the personalization rules (“The UI personalization technique may include, for a current online session, processing user-related data and context-related data to determine the UI element(s) and their attribute value(s) to be used for presentation of the online content during the current session,” abstract lines 3-7).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the personalization of Underwood/Anderson to comprise the personalization of Zheng.  One would have been motivated to make such a combination “to effectively optimize the user interface for a certain user such that the user has an improved personalized interaction with and, hence, provides a higher response rate (e.g., in terms of ad clicks, etc.) to the content and/or ads” (Zheng paragraph 0005 lines 1-4).

As to dependent claim 9, the rejection of claim 8 is incorporated.  Underwood/Anderson/Zheng further teaches a medium comprising instructions that, when executed by the at least one processor, cause the computing device to determine the audience information by utilizing the audience manager to assign an audience identification to the user of the client device based on demographic information (“Selection program 140 may operate to retrieve user characteristics, goals, such as goals stored to goals database 120, and analytics information, such as analytics information stored on analytics database 130, to select and display the most suitable version of a webpage, such as webpage version 105, to a user at client computing device 40,” Anderson paragraph 0028 lines 1-6, emphasis added), interests (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” Underwood paragraph 0051 lines 8-11, emphasis added), and geographic information associated with the user (“goals database 120 may associate a set of one or more goals for webpage 100 with additional factors, such as geographic location of the accessing user,” Anderson paragraph 0026 lines 21-23).

As to dependent claim 10, the rejection of claim 8 is incorporated.  Underwood/Anderson/Zheng further teaches a medium comprising instructions that, when executed by the at least one processor, cause the computing device to generate the personalization rules for the user by determining customizations for webpage design elements (“copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 19-20) that are appealing to users corresponding to the audience information (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” Anderson paragraph 0043 lines 1-5).

As to dependent claim 11, the rejection of claim 8 is incorporated.  Underwood/Anderson further teaches a medium wherein determining the webpage design element to include as part of the personalized storefront webpage comprises determining that the webpage design element is more appealing for users corresponding to the audience information than another webpage design element (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20).

As to dependent claim 12, the rejection of claim 8 is incorporated.  Underwood/Anderson/Zheng further teaches a medium comprising instructions that, when executed by the at least one processor, cause the computing device to generate the personalization rules from user experience information (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20) in addition to the audience information (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” Underwood paragraph 0051 lines 8-11, emphasis added).

As to dependent claim 13, the rejection of claim 12 is incorporated.  Underwood/Anderson/Zheng further teaches a medium comprising instructions that, when executed by the at least one processor, cause the computing device to generate the personalization rules from the user experience information by:
determining previous interactions of users corresponding to the audience information with webpage design elements (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20); and
generating the personalization rules to reflect preferences of the users corresponding to the audience information according to the previous interactions (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” Anderson paragraph 0043 lines 1-5).

As to dependent claim 14, the rejection of claim 8 is incorporated.  Underwood/Anderson/Zheng further teaches a medium comprising instructions that, when executed by the at least one processor, cause the computing device to generate a second personalized storefront webpage for a second client device requesting the storefront webpage by tailoring the webpage design element to reflect a second variation specific to personalization rules associated with a second user associated with the second client device (“The UI personalization technique may include, for a current online session, processing user-related data and context-related data to determine the UI element(s) and their attribute value(s) to be used for presentation of the online content during the current session,” abstract lines 3-7 – a different user would have different user-related data and context-related data).

As to independent claim 15, Underwood teaches a system comprising:
one or more memory devices (“physical computing storage device,” claim 15 line 3) comprising an audience manager and an audience information database storing audience information for one or more audiences of users that interact with storefront webpages (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added); and
one or more computing devices (“one or more processors,” claim 15 line 5) that are configured to cause the system to:
determine, utilizing the audience manager, audience information from the audience information database for a user associated with a client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
determine, utilizing an analytics engine based on historical touchpoint data associated with the user, variations of a webpage presented within the storefront webpage (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
generate, from the audience information, personalization rules for customizing the webpage design element as presented to the user via the client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added);
receive an indication of user input via the client device (“a web site that users can visit,” paragraph 0005 lines 2-3) to view the storefront webpage (“In addition to creating a ‘virtual storefront’ web site on the web, the Definer may be used to design a web site that provides a single URL access for site management of the ‘storefront’ web site and all other aspects of web surfing, including personal content of individual end users,” paragraph 0051 lines 3-8) comprising one or more webpage design elements from among a plurality of webpage design elements (“The Web Definer performs this function by collecting all essential elements of a web site and then simply allows the business owner to arrange, color, and combine these essential elements in an almost infinite number of ways. Thus, the Web Definer acts as a ‘web kaleidoscope’ wherein by a user simply pressing various buttons or making other simple choices, the elements of a user’s web site rearrange themselves in accordance with various parameters until a desired effect is obtained,” paragraph 0030 lines 12-21); and
in response to the indication of the user input (“a web site that users can visit,” paragraph 0005 lines 2-3), automatically generate a personalized storefront webpage tailored for display on the client device (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” paragraph 0051 lines 8-11, emphasis added).
Underwood does not appear to expressly teach a system comprising generating by:
determining, utilizing an analytics engine based on historical touchpoint data associated with the user, predicted interaction probabilities from the user for a plurality of variations of a webpage design element presented within the storefront webpage;
generating, from the audience information and the predicted interaction probabilities, personalization rules for customizing the webpage design element as presented to the user via the client device;
determining at deployment of the storefront webpage for display on the client device, from the personalization rules for customizing the webpage design element for the user, a higher effectiveness for a first webpage design element from among the plurality of webpage design elements than for a second webpage design element from among the plurality of webpage design elements;
selecting, according to the higher effectiveness, the first webpage design element for inclusion within the personalized storefront webpage for display on the client device; and
determining at deployment of the storefront webpage for display on the client device, based on the personalization rules for the user for customizing the webpage design element for the user, a first variation of the first webpage design element from among the plurality of variations that is more likely to prompt interaction by the user than a second variation of the first webpage design element.
Anderson teaches a system comprising generating by:
determining, utilizing an analytics engine (“Analyzing program 110 may be a web analytics tool or other analytics software that operates to retrieve user characteristics and collect and store data about users visiting a webpage, such as webpage 100. In general, analyzing program 110 may be any analytics, or web analytics, program capable of collecting, analyzing, and/or reporting data related to user characteristics and usage of a webpage, such as webpage 100,” paragraph 0024 lines 1-4) based on historical touchpoint data associated with the user (“In some embodiments, analyzing program 110 performs an analysis of webpage 100, and monitors and collects information based on user characteristics, such as device type, IP location, previous websites visited (web browsing history), and cookies. In some embodiments, analyzing program 110 performs an external, or off-site, analysis of webpage 100, and collects information related to hyper-text markup language (HTML) pages loaded, data accessed, widgets used, or other information. Typically, external analysis is used to provide analysis for websites that are designed to request one page at a time from the server. In some embodiments, analyzing program 110 performs an internal, or on-site, analysis of webpage 100, and collects information, such as: user idle time, mouse clicks on webpage 100, items or objects used on webpage 100, cursor location, cursor hovering, or other information. In some embodiments, analyzing program 110 performs both internal and external analysis functions,” paragraph 0024 lines 8-25), predicted interaction probabilities from the user (“increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement),” paragraph 0004 lines 9-10) for a plurality of variations of a webpage design element presented within the storefront webpage (“testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 19-20);
generating, from the audience information and the predicted interaction probabilities, personalization rules for customizing the webpage design element as presented to the user via the client device (“increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement),” paragraph 0004 lines 9-10);
determining at deployment of the storefront webpage for display on the client device, from the personalization rules for customizing the webpage design element for the user (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5), a higher effectiveness for a first webpage design element from among the plurality of webpage design elements than for a second webpage design element (“increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement),” paragraph 0004 lines 9-10) from among the plurality of webpage design elements (“testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 19-20);
selecting, according to the higher effectiveness, the first webpage design element for inclusion within the personalized storefront webpage for display on the client device (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5); and
determining at deployment of the storefront webpage for display on the client device, based on the personalization rules for customizing the webpage design element for the user (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” paragraph 0043 lines 1-5), a first variation of the first webpage design element from among the plurality of variations (“testing elements like copy text, layouts, images, and colors,” paragraph 0004 lines 19-20) that is more likely to prompt interaction by the user than a second variation of the first webpage design element (“increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement),” paragraph 0004 lines 9-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the webpage generation of Underwood to comprise the design elements of Anderson.  One would have been motivated to make such a combination to “increase or maximize an outcome of interest (e.g., click-through rate for a banner advertisement)” (Anderson paragraph 0004 lines 9-10).
Underwood/Anderson does not appear to expressly teach a medium comprising instructions to generate by:
modifying the first webpage design element at deployment of the storefront webpage to reflect the first variation according to the personalization rules.
Zheng teaches a medium comprising instructions to generate by:
modifying the first webpage design element at deployment of the storefront webpage to reflect the first variation according to the personalization rules (“The UI personalization technique may include, for a current online session, processing user-related data and context-related data to determine the UI element(s) and their attribute value(s) to be used for presentation of the online content during the current session,” abstract lines 3-7).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the personalization of Underwood/Anderson to comprise the personalization of Zheng.  One would have been motivated to make such a combination “to effectively optimize the user interface for a certain user such that the user has an improved personalized interaction with and, hence, provides a higher response rate (e.g., in terms of ad clicks, etc.) to the content and/or ads” (Zheng paragraph 0005 lines 1-4).

As to dependent claim 16, the rejection of claim 15 is incorporated.  Underwood/Anderson/Zheng further teaches a system wherein determining the higher effectiveness for the first webpage design element than for the second webpage design element comprises determining that users corresponding to the audience information prefer the first webpage design element over the second webpage design element according to previous interactions of the user corresponding to the audience information (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20).

As to dependent claim 17, the rejection of claim 15 is incorporated.  Underwood/Anderson/Zheng further teaches a system wherein the one or more computing devices are further configured to cause the system to determine the audience information by utilizing the audience manager to assign an audience identification from the audience information database to the user of the client device based on demographic information (“Selection program 140 may operate to retrieve user characteristics, goals, such as goals stored to goals database 120, and analytics information, such as analytics information stored on analytics database 130, to select and display the most suitable version of a webpage, such as webpage version 105, to a user at client computing device 40,” Anderson paragraph 0028 lines 1-6, emphasis added), interests (“The population of content in a UCM web site may be based on a web site owner’s business, interests indicated by an individual user, or suggested by the UCM based on the user’s profile,” Underwood paragraph 0051 lines 8-11, emphasis added), and geographic information associated with the user (“goals database 120 may associate a set of one or more goals for webpage 100 with additional factors, such as geographic location of the accessing user,” Anderson paragraph 0026 lines 21-23).

As to dependent claim 18, the rejection of claim 17 is incorporated.  Underwood/Anderson/Zheng further teaches a system wherein the one or more computing devices are further configured to cause the system to generate the personalization rules by determining webpage design element preferences of users corresponding to the audience identification from the audience information database (“on an e-commerce website the purchase funnel is typically a good candidate for A/B testing, as even marginal improvements in drop-off rates can represent a significant gain in sales. Significant improvements can sometimes be seen through testing elements like copy text, layouts, images, and colors,” Anderson paragraph 0004 lines 15-20).

As to dependent claim 19, the rejection of claim 15 is incorporated.  Underwood/Anderson/Zheng further teaches a system wherein the one or more computing devices are further configured to cause the system to determine the first variation that is more likely to prompt interaction than the second variation by determining a higher predicted interaction probability for the first variation than for the second variation using the analytics engine (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” Anderson paragraph 0043 lines 1-5).

As to dependent claim 20, the rejection of claim 15 is incorporated.  Underwood/Anderson/Zheng further teaches a wherein the one or more computing devices are further configured to cause the system to include the modified webpage design element within the personalized storefront webpage for display on the client device (“In step 340, selection program 140 determines a version of webpage 100, such as webpage version 105, for display based on a comparison of how the goals compare to the previously stored user characteristics and usage and analytics information received,” Anderson paragraph 0043 lines 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2019/0114699 A1 disclosing product design
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145